Garnett, P. J. It is admitted by appellee that the judgment appealed from included interest on interest. To compute interest upon interest after its maturity has, by all courts, whether exercising equity or common law jurisdiction, been held to be compound interest, and in violation of law. This question is one that has been frequently presented, and it is believed as uniformly held to be unauthorized. We are not aware of any well considered case which has held that there is an implied legal or moral obligation to pay interest upon unpaid interest after its maturity. Leonard v. Villars, 23 Ill. 377. A different question arises when the interest is represented by coupons. Harper v. Ely, 70 Ill. 582; Humphreys v. Morton, 100 Ill. 592. All other material questions in the case must be considered as set at rest by the judgment in April, 1884, in favor of appellee and against appellant. Harmon v. Auditor, 123 Ill. 122; Freeman on Judgments, 253. For the error in computing interest on interest, the judgment is reversed and the cause remanded. Reversed and remanded.